United States Court of Appeals
                      For the First Circuit


No. 13-1244

                           LI SHENG WU,

                           Petitioner,

                                v.

                       ERIC H. HOLDER, JR.,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                        Lynch, Chief Judge,
              Torruella and Kayatta, Circuit Judges.


     Joshua Bardavid and Bardavid Law, on brief for petitioner.
     Deitz P. Lefort, Trial Attorney, Office of Immigration
Litigation, Civil Division, Stuart F. Delery, Acting Assistant
Attorney General, Civil Division, and Derek C. Julius, Senior
Litigation Counsel, Office of Immigration Litigation, on brief for
respondent.



                        December 18, 2013
           TORRUELLA, Circuit Judge. Petitioner Li Sheng Wu ("Wu"),

a native and citizen of the People's Republic of China, challenges

the Board of Immigration Appeals ("BIA") order denying his motion

to reopen removal proceedings. Specifically, Wu disputes the BIA's

finding that he failed to demonstrate prima facie eligibility for

relief.   After careful consideration, we deny Wu's petition for

review.

                             I. Background

           Wu entered the United States without inspection on or

before February 3, 2006.     On that day, the Department of Homeland

Security apprehended Wu in Texas and served him with a Notice to

Appear before the Immigration Court.       The Notice charged Wu with

being subject to removal pursuant to 8 U.S.C. § 1182(a)(6)(A)(i).

Wu appeared before an Immigration Judge ("IJ") on April 19, 2006,

and the IJ found that Wu had admitted the allegations against him

and conceded removability.

           On June 28, 2006, Wu submitted an application for asylum,

withholding of removal, and relief pursuant to the Convention

Against Torture ("CAT"). Wu claimed that he feared persecution due

to   China's   population   control   policies.     The   IJ   heard   Wu's

testimony and subsequently denied his applications on April 14,

2010, ordering Wu's removal to China.             Wu appealed the IJ's

decision to the BIA, which affirmed the denial of relief on

July 26, 2011.


                                  -2-
             Wu timely moved to reopen his case on September 19, 2011,

citing changed country conditions.           Wu claimed that he had become

a Christian and that the persecution of Christians in China had

worsened since the IJ denied his asylum application in April 2010.

Wu's motion and accompanying affidavit generally described the

Chinese government's restrictions on the practice of religion,

including the requirement that Christians worship in registered

churches rather than unregistered "house churches."                       Wu also

submitted    a    certificate   of   baptism,     several   online   newspaper

articles, a March 2011 report from ChinaAid, and a May 2011 report

from the U.S. Commission on International Religious Freedom.                  The

reports described the ongoing harassment of Christians in China,

and   the   articles    described    a   number    of   topics,    including    a

government crackdown against an unregistered church in Beijing,

political    unrest    in   China,   and    the   arrests   of    human    rights

advocates.

             On June 7, 2012, the BIA denied Wu's motion to reopen

removal proceedings, finding that the evidence Wu provided was

insufficient to establish his prima facie eligibility for any form

of relief.       The BIA found that Wu had proffered only evidence that

described the conditions for Christians in China generally.                    He

failed to provide any evidence that the Chinese government was

aware or was likely to become aware of his religious activities in

the United States.      The BIA concluded that, based on the proffered


                                      -3-
evidence, Wu had not shown a reasonable likelihood that he would be

targeted for persecution on account of his religion.       Wu's timely

petition for review followed.

                              II. Analysis

            Motions to reopen removal proceedings are generally

disfavored because they run counter to "'the compelling public

interests    in    finality   and   the   expeditious   processing   of

proceedings.'"     Hang Chen v. Holder, 675 F.3d 100, 105 (1st Cir.

2012) (quoting Guerrero-Santana v. Gonzales, 499 F.3d 90, 92 (1st

Cir. 2007)).      Therefore, a BIA decision on a motion to reopen is

accorded deference, and we review it only for abuse of discretion.

Le Bin Zhu v. Holder, 622 F.3d 87, 91 (1st Cir. 2010); Carter v.

I.N.S., 90 F.3d 14, 17 (1st Cir. 1996).        This means that we will

uphold the BIA's decision "unless the complaining party can show

that the BIA committed an error of law or exercised its judgment in

an arbitrary, capricious, or irrational way." Le Bin Zhu, 622 F.3d

at 91 (quoting Raza v. Gonzales, 484 F.3d 125, 128 (1st Cir. 2007))

(internal quotation marks omitted).       In conducting this review, we

accept the BIA's findings of fact "as long as they are supported by

substantial evidence," and we review legal conclusions de novo.

Smith v. Holder, 627 F.3d 427, 433 (1st Cir. 2010).

            Because motions to reopen are governed by a number of

statutory and regulatory provisions, we pause here to briefly

describe the relevant legal landscape before proceeding.             By


                                    -4-
statute, "[a]n alien may file one motion to reopen proceedings."

8 U.S.C. § 1229a(c)(7).          Such motions must meet two threshold

requirements: 1) they must establish "a prima facie case for the

underlying substantive relief sought" and 2) they must introduce

"previously unavailable, material evidence."            Fesseha v. Ashcroft,

333 F.3d 13, 20 (1st Cir. 2003) (quoting INS v. Abudu, 485 U.S. 94,

104 (1988)) (internal quotation marks omitted); 8 C.F.R. § 1003.2.

A petitioner who seeks to establish a prima facie case for asylum

must show that he is unwilling or unable to return to his country

because of "persecution or a well-founded fear of persecution on

the    account    of   race,   religion,     nationality,   membership   in   a

particular social group, or political opinion." 8 U.S.C. § 1101(a)

(42)(A).

               Of importance here, the "well-founded fear" requirement

may be satisfied with evidence of a "reasonable likelihood" of

future persecution, Smith, 627 F.3d at 437, so long as the fear is

"genuine and objectively reasonable." Aguilar-Solís v. I.N.S., 168
F.3d 565, 572 (1st Cir. 1999); 8 C.F.R. § 208.13.              Typically, to

show that his fear is objectively reasonable, a petitioner must

produce "credible, direct, and specific evidence supporting a fear

of individualized persecution in the future." Decky v. Holder, 587
F.3d 104, 112 (1st Cir. 2009) (internal quotation marks omitted);

see also Kho v. Keisler, 505 F.3d 50, 54 (1st Cir. 2007) ("Proving

a     future     threat   to    life   or     freedom   generally   requires


                                       -5-
individualized evidence that the applicant will be 'singled out'

for persecution upon return to his home country.").

          Applicants seeking withholding of removal or CAT relief

face even greater hurdles than those seeking asylum.1         See Santosa

v. Mukasey, 528 F.3d 88, 92 n.1 (1st Cir. 2008) ("The standard for

withholding is more stringent than that for asylum.               The CAT

standard, in turn, is more stringent than that for withholding of

removal." (internal citation omitted)).          For this reason, and

because each argument Wu presses applies equally to each petition,

we focus our analysis only on Wu's asylum claim.             If Wu cannot

establish prima facie eligibility for asylum, his requests for

withholding of removal and CAT relief -- with their heightened

requirements -- must also fail.          We therefore turn now to Wu's

claim that the BIA abused its discretion by finding that he failed

to establish prima facie eligibility for asylum.

          According   to   Wu,   the   BIA   abused   its   discretion   by

ignoring material evidence.      Specifically, Wu claims that the BIA

ignored assertions in his affidavit that he would continue to

practice his faith in China by joining an unregistered church and

openly preaching the gospel.       The BIA ignored this evidence, Wu



1
   To establish a prima facie case for withholding of removal, the
applicant must show that he or she is "more likely than not to face
persecution" on a protected ground. Zheng v. Gonzales, 416 F.3d
97, 101 n.3 (1st Cir. 2005). For CAT relief, an applicant must
show that it is "more likely than not that [he] would be tortured
if removed." Id.; 8 C.F.R. § 208.16.

                                   -6-
claims,   because   it   only   considered     the   likelihood   that   Wu's

religious activities in the United States would be discovered, and

it failed to consider whether Chinese authorities were likely to

persecute Wu if he continued his religious activities in China. To

support this claim, Wu points to the BIA's observation that the

evidence "does not indicate that Chinese authorities are aware, or

are likely to become aware, of his practice of Christianity in the

United States."     Wu reasons that because the BIA made no similar

statement regarding the possible discovery of his practice of

Christianity in China, it must have erroneously limited the scope

of its analysis.      Finally, Wu claims that the BIA's failure to

explain why it chose to so restrict its analysis makes the decision

inadequately    reasoned   such    that   it   constitutes   an   abuse    of

discretion.     See Aponte v. Holder, 683 F.3d 6, 14-15 (1st Cir.

2012) (holding a denial of a motion to reopen based on failure to

make out a prima facie case requires an adequate explanation to

enable review).     We disagree.

             To begin, we note that the BIA is not required "to

dissect in minute detail every contention that a complaining party

advances,"     Raza, 484 F.3d at 128, or to discuss each piece of

evidence proffered, Morales v. I.N.S., 208 F.3d 323, 328 (1st Cir.

2000).    The BIA need only fairly consider the petitioner's claims

and state its decision "in terms adequate to allow a reviewing

court to conclude that the agency has thought about the evidence


                                    -7-
and the issues and reached a reasoned conclusion."                Raza, 484 F.3d

at 128.    In this case, the BIA complied with these requirements.

It    accurately    described     Wu's    proffered       evidence,    which   it

acknowledged reflected "the longstanding and ongoing problem of

repression of religious freedom in China," before noting that such

evidence    was    insufficient    to    merit   relief     because     it   "only

describes conditions generally for Christians in China."                  The BIA

thus concluded that Wu failed to establish prima facie eligibility

for   relief    because    the   evidence     did   not    show    a   reasonable

likelihood that he would be targeted based upon his religion.

            Although Wu would have us find that the BIA ignored

evidence that he would be persecuted in China, in actuality, the

record is devoid of evidence connecting the general reports of the

treatment of Christians in China with Wu's own, individualized risk

of future persecution.           For example, seven of the newspaper

articles that Wu submitted described a government crackdown on

Shouwang, an unregistered church in Beijing, related to Easter

services in 2011.         Notably lacking from the record, however, is

evidence that Wu desired to attend any unregistered church, let

alone Shouwang or a church in Beijing.              Additionally, while the

reports from both ChinaAid and the U.S. Commission on International

Religious      Freedom    describe      the   longstanding        harassment    of

Christians in China, they fail to describe conditions that would

compel a finding that Wu himself is likely to face harm.                 The U.S.


                                        -8-
Commission on International Religious Freedom report notes that

religious persecution in China varies by region and province, and

the   ChinaAid   report     documented     only    a   single    instance    of

persecution in Wu's home province of Fuijan.                Additionally, the

reports also state that the Chinese government has recently granted

some latitude to Christian congregations to operate charitable

programs and that there have been fewer detentions of Christians in

China as of late.

          Accordingly, the BIA did not abuse its discretion by

denying Wu's motion to reopen.       Wu failed to link general reports

of ongoing persecution with his own individualized risk of future

persecution.     See Hang Chen, 675 F.3d at 105 (affirming BIA's

denial of relief where evidence showed "some members and leaders of

the Christian faith had been arrested or harassed by the Chinese

government"    but   not   that   petitioner      himself   risked   being   so

persecuted upon return to China); Barsoum v. Holder, 617 F.3d 73,

80 (1st Cir. 2010) (denying petition for review of denial of

reopening where applicant failed to connect "evidence of attacks on

other Coptic Christians in Egypt and his own individualized risk of

harm" (quotations omitted)); Tawadrous v. Holder, 565 F.3d 35, 39

(1st Cir. 2009) (denying petition for review of BIA decision where

petitioner "failed to offer any connection between this secondary

evidence of episodic conflict and his own individualized risk of

harm" (quotations omitted)).


                                     -9-
            As the BIA correctly concluded, Wu's proffered evidence

failed to establish a reasonable likelihood that he individually

would be targeted for harm on account of his religion.     Cf. Seng v.

Holder, 584 F.3d 13, 19 (1st Cir. 2009) (finding asylum-seeking

petitioner's reliance "chiefly on generalized reports of country

conditions" was "misplaced").       Thus, Wu did not establish prima

facie eligibility for any form of relief, and the BIA acted within

its discretion in denying his motion to reopen.

                           III. Conclusion

            In sum, the record shows that the BIA did not, in fact,

fail   to   consider   material,    individualized   evidence   of   the

likelihood of persecution upon Wu's return to China; rather, Wu

failed to present any such evidence.      He thus failed to establish

prima facie eligibility for asylum, and given the more stringent

standards for withholding of removal and CAT relief, those claims

must also fail.   Under these circumstances, we find that the BIA's

review of the evidence, application of the law, and explanation of

its decision were adequate.    We find no abuse of discretion in the

BIA's denial of Wu's motion for failure to establish prima facie

eligibility for any form of relief.

            The petition for review is denied.

            Denied.




                                   -10-